Citation Nr: 0505812	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1954.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In a June 2002 decision, the Board denied compensable ratings 
for residuals of fractures of the right malar bone, the right 
maxilla, and the right orbit.  The Board also denied special 
monthly pension based upon the need for the aid and 
attendance of another person.  The remaining issues of 
whether new and material evidence had been submitted to 
reopen a claim of service connection for a back disability 
and entitlement to special monthly pension at the housebound 
rate were remanded to the RO for due process considerations.  
A review of the record shows that the RO has complied with 
all remand instructions, to the extent necessary.  Stegall v. 
West, 11Vet. App. 268 (1998). 

While the matter was in remand status, in an August 2003 
decision, the RO awarded special monthly pension at the 
housebound rate.  The Board finds that the RO's action 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
element of effective date, that issue is not currently in 
appellate status.  Cf. Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).

In its June 2002 decision, the Board noted that the veteran 
had raised a claim of entitlement to service connection for a 
temporomandibular joint (TMJ) disability.  It does not appear 
that the RO has had the opportunity to address this claim.  
Thus, this matter is again referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  In a September 1968 rating decision, the RO denied 
service connection for a back disability.

2.  Although the veteran was duly notified of the September 
1968 determination and of his appellate rights, he did not 
perfect an appeal within the applicable time period.

3.  The evidence added to the record since the September 1968 
rating decision is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1968 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. § 
4005(c) (1964) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1968) (currently 38 
C.F.R. §20.1103 (2003)).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a back disability.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2003).  In this case, in a November 1997 letter, VA 
notified the veteran that his claim of service connection for 
a back disability had been previously denied and that he was 
required to submit new and material evidence to reopen his 
claim.  

In addition, the RO advised the veteran of the evidence of 
record and the reasons for the denial of his claim in the 
January 1998 rating decision, the September 1998 Statement of 
the Case, as well as several subsequent Supplemental 
Statements of the Case.  Finally, in a July 2003 letter, the 
RO notified the veteran of the evidence needed to 
substantiate his application to reopen the claim of service 
connection for a back disability, including what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  The veteran did not respond.  In 
view of the foregoing, the Board finds that VA has satisfied 
its duties to notify the veteran under the VCAA.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, the Board acknowledges that the July 2003 VCAA 
information provided to the veteran was not sent prior to the 
initial rating decision denying the claim.  In this case, the 
initial January 1998 rating decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Thus, the 
timing of VA's notification actions does not comply with the 
express requirements of the law as interpreted by the Court 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nonetheless, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 38 
U.S.C.A. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, as set 
forth above, the information provided to the veteran met the 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has also been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not 
result in prejudice to the veteran.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service department medical 
records are on file, as are post-service VA clinical records.  
The RO has also requested all post-service clinical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. §3.159(c)(1) - (3) (2003).  There is no 
indication of outstanding, relevant evidence.  

Under VCAA, the duty to assist may also include obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c) (2003).  In that regard, 
regulations implementing the VCAA contain an amendment of the 
definition of new and material evidence and rules prescribing 
certain VA duties in the context of an attempt to reopen a 
finally decided claim, including obtaining a VA medical 
examination; however, these changes specifically apply only 
to claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2002).  As the 
veteran's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.

Therefore, given the facts of this case, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  As VA has fulfilled the duty to assist and notify, 
the Board finds that no additional action is necessary.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a back disability.  At his October 
1954 service separation medical examination, the veteran's 
spine and musculoskeletal system were normal.  On a report of 
medical history, the veteran denied a history of arthritis 
and bone or joint deformities.  

On the date of his discharge from service, while en route to 
his home, the veteran was involved in an automobile accident 
in which he sustained various injuries, including contusions 
of the face, chest and extremities, multiple fractures of the 
right orbit, a fracture of the maxilla, closed fractures of 
the 9th and 10th ribs, and a fracture of the right malar bone.  

Thereafter, the veteran submitted an application for VA 
compensation benefits, including a claim of service 
connection for residuals of the October 1954 automobile 
accident.  His application form is silent for any mention of 
a back disability.  

In support of the veteran's claim, the RO assembled medical 
evidence including October 1954 records from the University 
of Virginia and the Richmond VA Medical Center (MC), where 
the veteran was treated following the automobile accident.   
Also obtained was an April 1964 VA medical examination 
report.  These medical records are negative for complaints or 
findings of a back disability.

In a May 1964 rating decision, the RO determined that the 
veteran's October 1954 automobile accident had occurred in 
the line of duty and granted service connection for various 
residuals of that injury, including fractures of the right 
malar bone, the right maxilla, the right orbit, and the 9th, 
10th, and 11th ribs.  A claim of service connection for a low 
back disability was neither raised nor addressed.  

In July 1968, the veteran submitted an application for 
compensation and pension benefits.  In connection with his 
claim, he was afforded a VA medical examination in September 
1968 at which he reported pain in his joints, including his 
back.  X-ray studies showed early arthritis of the dorsal 
spine and a transitional segment at S1.  The diagnoses 
included chronic low back strain, variably symptomatic.  

In a September 1968 rating decision, the RO denied service 
connection for a back disability, including low back strain 
and arthritis of the dorsal spine.  In reaching its decision, 
the RO noted that such disorders were not present in service 
or within the presumptive period following service 
separation.  According to a September 1968 VA Form 21-6798, 
Disability Award, the RO duly notified the veteran of its 
decision and his appellate rights.  

The veteran thereafter filed several claims for increased 
ratings for his service-connected disabilities.  Pertinent 
medical evidence obtained in connection with his claims 
showed that at a January 1981 VA medical examination, the 
veteran complained of stiffness in the elbows, neck, and 
back.  X-ray studies were not performed.  The diagnoses 
included arthritis, multiple joints.  

VA clinical records dated from March 1981 to November 1982 
show that the veteran complained of low back pain in August 
1981.  

VA clinical records dated from November 1994 to June 1995 
show that in February 1995, the veteran complained of low 
back pain.  No diagnosis was noted.  

In October 1997, the veteran submitted an application to 
reopen his claim of service connection for a back disability.  
In support of his claim, he submitted August 1997 private 
treatment record showing that he sought treatment for pain in 
both hips.  The veteran also reported that he had been in a 
car accident in service and had hurt his back in the 
accident.  X-ray studies in August 1997 showed rotoscoliosis 
with multilevel degenerative changes in the lumbosacral 
spine.  In addition, treatment records from Frank Sutherland, 
M.D., show a diagnosis of degenerative joint disease of the 
lumbar spine in December 1997.

VA clinical records dated from January 1998 to February 1999 
show that in March 1998, the veteran complained of pain 
around his abdomen and low back.  The assessment was status 
post treatment for H. pylori.  

In June 1999, the veteran and his spouse testified at a 
hearing at the RO.  He indicated that although he had injured 
his back in the October 1954 automobile accident, he did not 
learn that his back was "crooked" until recently when X-ray 
studies were performed.   The veteran testified that his 
current back symptoms, including pain and stiffness, 
adversely impacted his life and required the occasional use 
of a TENS unit and back brace.  

In April 2003, the veteran underwent VA medical examinations 
in connection with his claim for special monthly pension.  No 
complaints or findings of a low back disability were 
recorded.  Likewise, VA clinical records dated from June 1999 
to April 2003 are negative for complaints or findings of a 
low back disability.  

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

While not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

II.  Analysis

As set forth above, in a September 1968 rating decision, the 
RO denied service connection for a back disability on the 
basis that such a disability was not shown in service or 
within the first post-service year.  Although the veteran was 
notified of the decision, and of his appellate rights, he did 
not perfect an appeal within the applicable time period.  
Thus, the decision is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103 (2003).

In October 1997, the veteran filed an application to reopen 
his claim of service connection for a back disability.  As 
noted, a final prior decision may be reopened and the 
disposition reviewed if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Thus, the Board has reviewed the evidence of record, with 
particular attention to that evidence associated with the 
claims folder since the last final rating decision in 
September 1983, but concludes that such evidence is not new 
and material, within the meaning of 38 C.F.R. § 3.156.

In this case, the evidence associated with the claims folder 
at the time of the September 1968 rating decision included 
the veteran's service medical records, which contained no 
complaints or findings of a back disorder.  Also of record 
were October 1954 VA and private medical records showing that 
although the veteran had been treated for injuries following 
an automobile accident, a back disorder was not among the 
injuries.  Finally, the record contained post-service medical 
records showing notations of a back disorder many years after 
service separation, although none of these records linked the 
veteran's post-service back disorder to his active service or 
any incident therein, including the October 1954 automobile 
accident.  

The additional evidence received since the last final rating 
decision in September 1968 includes VA and private medical 
records, as well as statements and testimony from the 
veteran.  All of these records essentially contain 
information to the effect that the veteran was injured in an 
automobile accident in October 1954 and currently has a low 
back disability.  Because the evidence that was before the RO 
in September 1968, however, suggested these same facts, the 
Board must determine that the additional evidence received is 
merely cumulative of evidence that was previously considered 
by the RO.  Thus, these items of evidence are not "new" 
evidence within the meaning of 38 C.F.R. § 3.156(a) and they 
do not provide a basis for a reopening of his claim.

Moreover, the Board notes that this additional evidence is 
not pertinent to the specific matter under consideration, 
namely whether the veteran's current back disability was 
incurred in or aggravated during service.  Therefore, it is 
not new and material evidence.  See Cox v. Brown, 5 Vet. App. 
95 (1993) (holding that records showing treatment years after 
service which do not link the post-service disorder to 
service are not considered new and material evidence).  
Again, the additional evidence received is entirely negative 
for any notation of a causal relationship between the 
veteran's current back disability and his active service or 
any incident therein, including the October 1954 accident.  
None of the additional evidence received is probative of this 
issue, nor is it so significant that it must be considered in 
order to fairly decide the merits of this claim.

The Board has also considered the August 1997 private 
treatment record which shows that the veteran reported that 
he had injured his back in a car accident in service.  The 
Board finds, however, that this record is not new and 
material evidence since it essentially contains information 
from the veteran recorded by the examiner, with no additional 
comments from the examiner.  As a general rule, a veteran's 
self-reported history of the onset of a disability, as 
recited in medical records, is not sufficient to reopen a 
claim.  Cf. LeShore v. Brown, 8 Vet. App. 406 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
to support a claim for service connection).

The additional evidence received also includes a statement 
from the veteran to the effect that his current low back 
disability was incurred in service as a result of the October 
1954 automobile accident.  While the Board does not dispute 
the sincerity of the veteran's contentions, as a layman, he 
lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education, such as a medical diagnosis or an opinion on 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
it was noted that laymen are not competent to offer medical 
opinions or diagnoses, and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final September 1968 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a back disability.  Again, no probative 
evidence has been received which tends to show that the 
veteran's current back disability was incurred in or 
aggravated during service.  The Board concludes that new and 
material evidence has not been submitted and the claim of 
service connection for a back disability is not reopened.  38 
C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of service connection for a 
back disability is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


